Mr. Justice Craig delivered the opinion of the Court: This was a bill for divorce. No question is raised as to the decree awarding the divorce, but it is claimed by the defendant in the bill that the decree, as respects alimony, solicitor’s fees, the master’s and reporter’s fees, is erroneous. On the day the cause was set for a hearing, (February 2, 1883,) counsel for defendant entered a motion to postpone the hearing five days, to enable him to examine the testimony and prepare for trial. This motion the court overruled. On January 31 defendant’s attorney was notified that the cause would be heard February 2, and it does not appear, from the affidavit, that he- was engaged during that time in any other court, and no reason is shoivn why he could not examine the evidence and be ready for trial between the time he received notice and the day the cause was set for a hearing. There was nothing complicated in regard to the case which required a long time to prepare for a hearing, and so far as appears from the record, the decision of the court upon this point was not unreasonable, and could result in no injury to the defendant. In the final decree the complainant was awarded the custody of the four children, aged, respectively, seventeen, fourteen, eleven and eight years. She was decreed the use of the homestead until the further order of the court. The furniture and household goods were decreed to her as her own separate property, and in addition the defendant was decreed to pay her $60 per month alimony, from February 1, 1883, payable on the fifteenth of each month. It appears from the testimony, that defendant receives a salary of $2700 per annum; he receives the rents from three buildings in Chicago, and an income of a certain amount from stocks owned by him. In view of the financial condition of defendant, and his income, we do not regard $720 per annum an excessive allowance for the support of complainant, and for the support and education of the four children. When the children arrive at a suitable age to support themselves, it may then be proper for the circuit court, upon a proper showing, to modify the order and make a reduction of the amount required to be paid, but for the present we do not regard the amount, in view of all the facts and circumstances of the case, too high. As to complainant’s solicitor’s fees, previous to the rendition of the final decree $300 had been paid by defendant, and the court decreed the further payment of $300 within four months, and also decreed that one hundred and sixty acres of land in Barton county, Missouri, be devoted to the same purpose. This land belonged to the defendant, but the title was in the name of complainant. She had, however, made a deed to the defendant conveying the land to him, but it was held in escrow in the hands of Mr. Black, to be delivered upon certain conditions named in a written agreement entered into between the parties. The evidence is not very clear as to the value of the land, but it seems to be worth at least $320, which would make $920 awarded to the solicitor for complainant by the decree. The testimony in regard to the value of the services of the solicitor for complainant is not harmonious. He called several attorneys, who testified that the services (taking the statement of the solicitor as to the amount of labor to be correct) were worth from $1500 to $2000, while on the other hand, taking as a basis for the services rendered the evidence of the solicitor for defendant, it was proven by a number of witnesses that the services were worth only from $400 to $500. The cause was tried twice before a jury, but there was nothing involved in the case which could make a long and protracted trial. The charge in the bill was cruel treatment, and so far as is disclosed by the evidence contained in the record, no reason is perceived which would render it necessary to consume more than four or five days on either trial. One of the solicitors for the defendant testified that all the work done by the attorney for complainant, from the preparation of the bill to and including the decree, should not have occupied him exceeding twenty days, “and the average lawyer at the bar could readily have disposed of it in less time. ” This, at $25 per day, which the evidence tends to show" was reasonable for the labor performed in this case, would make the amount $500. Another witness, who had been engaged in all the trials as solicitor for defendant, testified that a lawyer of ordinary ability could have done all the labor in the case, from the filing of the bill down, in fourteen days, which, at $25 per day, (the value of the services for fourteen days,) would make $350. We are not, however, disposed to place as low an estimate upon the services rendered as might be done from this testimony, but we are satisfied, after a careful examination of all the evidence, that the amount allowed by the circuit court was too large. We are disposed to approve the allowance of $300 named in the decree, in addition to the $300 which had previously been paid, but the decree, in so far as it gives the land in Barton county, Missouri, to the solicitor for the complainant, will have to be reversed. In so far as that land is concerned, the decree will be modified, requiring the custodian of the deed to deliver it to defendant. Indeed, we are aware of no authority which would sanction a decree awarding a tract of land to a solicitor for services in a case of this character. The court also required the defendant to pay $342.15 for master’s and reporter’s fees. After the second trial of the cause the defendant withdrew his answer, and allowed a default to be entered, but reserved the right to contest the case in so far as alimony, solicitor’s fees, and other fees were concerned. The $342.15 objected to by the defendant was all incurred after the default, and it is obvious, upon an examination of the evidence, that much of it has no proper place in the record, and might have been dispensed with. After default, one or two witnesses, to establish the cruel treatment, were ample to establish that fact. The only other question that could arise was as to the proper amount of alimony to be allowed. This, of course, necessitated an inquiry in regard to the property and income of the defendant. If he, upon examination, failed or refused to give a full and fair statement, then resort might be had to other evidence. But an inquiry of this character could not in reason result in an expending of the amount ordered to be paid. It is true, as a general rule, in chancery eases, the disposition of costs is a matter resting in the sound discretion of the court, and on appeal the discretion of the circuit court will not be reviewed unless that discretion has been abused; but here it is manifest that the discretion of the court was not properly exercised, and we think it should be revised. The decree will be modified, requiring only one-half of the amount to be paid by the defendant. In all other respects, aside from this modification, and the modification in regard to the land in Barton county, Missouri, heretofore indicated, the decree we regard as correct, and it will be affirmed. Decree reversed in part and in part affirmed.